DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/20 & 06/01/21 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. After completing a thorough search of independent claims 1 and 11 that the closest prior art to Arnold (2013/0148196) discloses figures (1A -2) discloses a TAG lens 100 and a piezoelectric tube 10 and a casing 20 and fluid ports 22 (paragraph 0078 and paragraph 0079). Theriault et al (US Patent No. 9256,009 submitted by IDS) discloses (refer to figures 1A-2) a TAG lens 100 and a piezoelectric tube 10 and a casing 20 and fluid ports 22 and controller 90 (paragraph 0075 - paragraph 0079). Batchko et al (US Patent No. 7,701,643) discloses fluidic optical devices (refer to figures 1A-1B) A fluidic lens 100 and lens skeleton 102 and fluid 104 and aperture 108. Bryll et al (US 2017/0324895) discloses a system for providing an automatically focused image comprises an imaging system including a high speed periodically modulated variable focal length (VFL) lens, a VFL lens controller, a VFL-projected light source, a focus determining portion, an exposure timing adjustment circuit, and an exposure strobe time controller. However, none of the prior arts alone or in a combination discloses the claimed invention having the following recited limitation of independent claims 1 and 11.
during a first timeframe: operating the TAG lens controller to drive a periodic modulation of the TAG lens optical power at a resonant frequency of the TAG lens, using a first amplitude driving signal that provides a first amplitude of the periodic modulation at the resonant frequency, the first amplitude corresponding to a first focal Z range extending between peak focus distances Z1max+ and Z1max-; and operating the light source and camera to expose a first image using a first exposure increment having a first exposure increment time interval that is approximately centered at the timing of either the peak focus distance Z1max+ or Z1max-; during a second timeframe adjusting the TAG lens controller to drive the periodic modulation of the TAG lens optical power at the resonant frequency of the TAG lens, using a second amplitude driving signal that provides a second amplitude of the periodic modulation at the resonant frequency that is different than the first amplitude of the periodic modulation, the second amplitude corresponding to a second focal Z range extending between peak focus distances Z2max+ and Z2max-, wherein the second focal Z range is different than the first focal Z range; and operating the light source and camera to expose a second image using a second exposure increment having a second exposure increment time interval that is approximately centered at the timing of either the peak focus distance Z2max+ or Z2max-; and performing processing that includes determining focus metric values for the first and second images in set forth of claims 1 and 11, wherein dependent claims 2-10 are allowable by virtue of dependency on the allowed claim 1, and wherein dependent claims 12-20 are allowable by virtue of dependency on the allowed claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 8, 2021



							/SANG H NGUYEN/                                                                                        Primary Examiner, Art Unit 2886